                                          Case 5:15-cv-01716-BLF Document 339 Filed 12/20/18 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     ASUS COMPUTER INTERNATIONAL, et                   Case No. 15-cv-01716-BLF
                                         al.,
                                   8
                                                        Plaintiffs,                        ORDER STRIKING DEFENDANTS’
                                   9                                                       REPLY BRIEF
                                                 v.
                                  10                                                       [Re: ECF 335]
                                         INTERDIGITAL, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The excessive use of footnotes in Defendants’ Reply brief (ECF 335) causes the brief to

                                  14   exceed the 15-page limit. Thus, the brief (and associated sealing motion at ECF 334) is stricken.

                                  15   Defendants may re-file a conforming brief wherein all footnotes are 12-point type and double

                                  16   spaced or deleted entirely. See Standing Order for Civil Cases. Should Defendants choose to re-

                                  17   file the brief and sealing motion, Defendants shall do so no later than January 10, 2019.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: December 20, 2018

                                  21                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
